Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to application filed on 01/06/2020. 

Allowance

Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because none of the prior art
of record teaches nor fairly suggests all the limitations recited in the claims. Specifically,
none of the prior art of record teaches or suggests “ generating, by analyzing a set of natural language interactions, a discourse pattern; determining, corresponding to the discourse pattern, a sensor activation plan, the sensor activation plan comprising a data collection parameter corresponding to a first sensor; detecting, within a first natural language interaction, a first pattern having above a threshold similarity to the discourse pattern; and adjusting, responsive to the detecting, a configuration of the sensor according to the sensor activation plan”. These limitations, taken in context of the entire claims are allowable over prior art of record.


disclosure.
Chizeck et al. U.S. Patent Pub. No. 2018/0232052, Integration of Auxiliary Sensors with Point Cloud-Based Haptic Rendering and Virtual Fixture.

 Visentin et al. U.S. Patent Pub. No.2018/0157884, Detecting scan using on device sensors.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443